Citation Nr: 1735132	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO. 14-34 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand (JMR) which remanded the Board's July 2015 decision because the Board failed to properly address the issue of extraschedular rating. 

The issue was remanded by the Board for further development in July 2016 and February 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level IV hearing impairment in the left ear. 

2. The Veteran's bilateral hearing loss is manifested by a loss of hearing acuity, particularly when the speaker is not directly facing him and in conversations with multiple speakers, which the rating criteria reasonably contemplates. 



CONCLUSION OF LAW

The criteria for an initial compensable schedular and extraschedular rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. Indeed, the Veteran received VCAA notice in January 2010, prior to the initial adjudication of the issue on appeal. Therefore, additional notice is not required, and any defect in notice is not prejudicial. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist a veteran in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records and VA outpatient treatment records. The Veteran has not identified any outstanding medical treatment records. In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to service connection for bilateral hearing loss is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in May 2016 and February 2017, when it was remanded for additional development. In accordance with the remand instructions, VA treatment records were obtained, an opinion from the Director of Compensation Service regarding an extraschedular rating for hearing loss was obtained, and a supplemental statement of the case was issued. Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85(a), (d) (2016). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2016). When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (b) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to an initial compensable disability rating for his bilateral hearing loss. However, based on the evidence of record, the Board concludes that a compensable rating is not warranted. 

The Veteran submitted the raw data from an October 2002 private audiogram, where pure tone thresholds, in decibels, appear to be as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
65
65
48
LEFT
15
60
70
75
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear. The Board notes that this examination was described as a December 2009 examination in the Board's 2015 decision, but in fact, this October 2002 report was received in December 2009. 

The first evidence of the Veteran's hearing acuity after he filed the claim in December 2009 is a VA audiologic examination conducted in January 2010, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
60
60
45
LEFT
35
65
80
85
66

Speech audiometry results revealed speech recognition ability of 96 percent in the right ear and 86 percent in the left ear. The functional impact of the recorded hearing loss was not described in the examination report. 

In a January 2010 statement, the Veteran reported that his hearing loss continued to affect his work and personal life, but did not provide any further details. 

During a second VA audiologic examination in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
65
70
51
LEFT
35
65
70
80
63

Speech audiometry results revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear. When asked how hearing loss impacted his ordinary conditions of daily life, the Veteran stated that he "gets lost" when there is more than one person speaking or if the person speaking is not facing him. 

During a VA audiologic evaluation in August 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
65
70
54
LEFT
35
65
70
85
64

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 80 percent in the left ear. When asked how hearing loss impacted his ordinary conditions of daily life, the Veteran stated that he had difficulty hearing with the presence of background noise and difficulty hearing the television. 

With respect to the right ear, the greatest pure tone threshold average was 54 decibels with a speech recognition score of 86 percent. This translates to Level II hearing impairment for the right ear under Table VI.   

With respect to the left ear, the greatest pure tone threshold average was 66 decibels with a speech recognition score of 96 percent. This translates to Level II hearing impairment under Table VI for the left ear. When considering the lowest speech audiometry results from the 2014 examination, and the pure tone threshold average of 64 obtained at that time, this translates to Level IV hearing impairment under Table VI. This represents the highest level of hearing impairment found when comparing the audiometric evidence with Table VI. 

Level IV hearing impairment in one ear and Level II in the other ear warrants a noncompensable or zero percent rating under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). Accordingly, an initial compensable schedular rating is not warranted under that section of the regulations.

Moreover, the evidence does not demonstrate one of the exceptional patterns of hearing contemplated in 38 C.F.R. § 4.86. As such, an initial compensable schedular rating is also not warranted under that section of the regulations. 

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his bilateral hearing loss disability is worse than the rating he currently receives. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also must consider entitlement to an extraschedular evaluation in this case. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

To that end, the Board notes that a July 2017 opinion from the Director of Compensation Services found that the evidence does not show frequent hospitalizations, no emergency room visits, and no surgical procedures performed due to the service-connected bilateral hearing loss. Regarding the VA examination evidence describing the functional impact of hearing loss, the opinion noted that the Veteran indicated that he gets lost in conversations where more than one person is speaking at a time or are not facing him and that he has trouble hearing in noisy environments and hearing the television. The opinion stated that there is insufficient evidence of record to demonstrate that the Veteran has had marked interference with employment due to service-connected hearing loss. Based on the foregoing, and since the objective findings of the 2011 and 2014 VA examinations are consistent with the current evaluation, the opinion stated that the current evaluation adequately addresses the severity of bilateral hearing loss and the recommendation of the Director is to deny an increase on an extraschedular basis. 

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology. If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration. See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above. Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that are not addressed by the applicable diagnostic code. See Mittleider v. West, 11 Vet. App. 181 (1998). 

When asked about the functional impact of his hearing loss during the VA examinations mentioned above, the Veteran reported only a loss of hearing acuity that led to difficulty hearing people in certain situations. This manifestation of loss of acuity is specifically contemplated in the rating criteria. Although the Veteran made a broad statement in 2010 about his hearing loss impacting his work and life, he has never reported a symptom or functional impact of hearing loss that is not contemplated by the rating criteria. Moreover, were the Veteran's hearing acuity to worsen, the rating criteria provide for increased ratings above what is currently awarded. However, up to this point, his hearing loss has not manifested to such a severity as to warrant a compensable rating. 

However, even if the Board were to find that the rating criteria do not contemplate the Veteran's level of disability and symptomatology, the evidence clearly does not demonstrate that his hearing loss disability exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. As noted in the 2017 opinion from Director of Compensation Service, the Veteran has not detailed, nor is there any evidence of record that documents, any functional impairment beyond decreased hearing acuity. There certainly is no evidence of marked interference with employment or frequent periods of hospitalization. 

At most, the Veteran has described difficulty hearing in certain very specific circumstances, such as in the presence of background noise or when the speaker is not facing him. He has not reported that he is unable to understand and follow conversation if, for example, the speakers are facing him directly. He has also not reported marked interference with employment, but rather has described situations where he has to adjust how and where he is talking or listening so that he can follow the conversation. In addition, there is no evidence of any hospitalization for his service-connected hearing loss. 

As such, even if the Board were to find the rating criteria inadequate to properly evaluate the Veteran's hearing loss, the evidence does not demonstrate that his hearing loss presents such an unusual or exceptional disability picture as to warrant an extraschedular rating. 

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service connected conditions acting with the disabilities over which the Board has jurisdiction. The Veteran is service-connected for a back disability in addition to bilateral hearing loss. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his service-connected back disability that makes his disability picture an unusual or exceptional one. As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here. 

Therefore, the Board finds that an extraschedular rating for bilateral hearing loss is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, TDIU is an element of all appeals of an initial rating. Rice v. Shinseki, 
22 Vet. App. 447 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2016). In this case the Veteran has not alleged unemployability due to his bilateral hearing loss, and there is no other evidence of unemployability. As such, consideration of TDIU is not warranted. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable schedular and extraschedular disability rating for bilateral hearing loss is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


